TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-00-00696-CR




                                       Jose Calistro, Appellant

                                                    v.

                                    The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
         NO. 0003947, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




                Appellant Jose Calistro pleaded guilty to assaulting a family member after having

previously been convicted of an offense against a family member. See Tex. Pen. Code Ann.

§ 22.01(a)(1), (b)(2) (West Supp. 2001). The district court assessed punishment at imprisonment for

two years, as called for in a plea bargain agreement.

                When a defendant pleads guilty to a felony and the punishment assessed does not

exceed that recommended by the prosecutor and agreed to by the defendant, his right to appeal is

limited to jurisdictional defects, matters raised by written motion and ruled on before trial, or matters

for which the trial court granted permission to appeal. See Tex. R. App. P. 25.2(b)(3); see also

Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule 25.2(b) limits every appeal in a plea

bargain, felony case). In his notice of appeal, Calistro stated that this appeal was for a jurisdictional

defect. Tex. R. App. P. 25.2(b)(3)(A). However, neither of his two points of error – that the

evidence is legally insufficient to sustain the conviction and that he did not receive effective assistance
of counsel – is a jurisdictional defect. Lyon v. State, 872 S.W.2d 732, 736 (Tex. Crim. App. 1994).

We therefore do not have jurisdiction of the appeal. See Whitt v. State, 45 S.W.3d 274, 275 (Tex.

App.—Austin 2001, no pet.).

               The appeal is dismissed.




                                             __________________________________________

                                             Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: November 15, 2001

Do Not Publish




                                                2